Citation Nr: 1300784	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-31 256	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left eye disability, characterized as chorioretinal scar of the left eye and evaluated as 10 percent disabling prior to November 9, 2010; and, recharacterized as presumed ocular histoplasmosis with choroidal neovascular membrane and macular scar, and evaluated as 30 percent disabling, thereafter.

2.  Entitlement to special monthly compensation (SMC) prior to February 13, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1967 and from May 1970 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted a 10 percent rating for a chorioretinal scar of the left eye without defective vision and denied entitlement to SMC.

In a May 2009 rating decision, the RO granted entitlement to SMC effective from February 13, 2009.  A July 2009 rating decision granted service connection for impaired visual acuity associated with chorioretinal scar of the left eye without defective vision, and awarded a separate compensable disability evaluation.

Then, in a July 2012 rating decision, the RO, in pertinent part, recharacterized the Veteran's left eye disability as presumed ocular histoplasmosis syndrome with choriodal neovascular membrane and macular scar, of the left eye and awarded a 30 percent rating effective from November 9, 2010.  At that time, the RO awarded a higher level of SMC based on the loss of use of one eye having only light perception.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1964 to November 1967 and from May 1970 to May 1973.

2.	On September 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant (accompanied by a clarifying statement from his wife) that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a signed form received by the Board on September 20, 2012, the appellant waived his right to have VA wait a minimum of 30 days before certifying his appeal to the Board.  More significantly, this form also advised the Veteran that if he did not wish to continue his appeal to the Board, he should sign informing VA that he wished to withdraw all issues on appeal.  He was advised that, in that case, no further action will be taken and his appeal will be closed.  The Veteran signed and dated the form under this section, too.  In an accompanying letter that provides further clarification of the Veteran's intent, his wife said that he "did not" put in for an appeal in Washington, D.C..  She requested to "[p]lease cancel this appointment in D.C. if this is the only thing left to do". 

Thus, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
	                                                   ERIC S. LEFOFF 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


